Citation Nr: 0733821	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946 and from October 1950 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.

A statement of the case addressing the veteran's claim for an 
increased rating for hemorrhoids with incontinence and 
leakage, status post hemorrhoidectomy was issued in July 
2005.  The veteran withdrew his notice of disagreement in a 
letter dated the following month.  Accordingly, this decision 
is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unable to work due to the 
symptoms of his service-connected hemorrhoids with 
incontinence and leakage.  He maintains that he must change 
his clothing several times a day due to leakage.  

Following a VA examination in April 2005, the diagnosis was 
fecal incontinence status post hemorrhoidectomy.  The 
examiner related that the veteran claimed that he wore 
diapers which he changed up to five times a day, and that he 
was unaware of when he had the leakage.  The veteran also 
alleged that he felt uncomfortable leaving the house since he 
did not know when the fecal soilage would occur.  The 
examiner commented that this was a worsening condition.  

During the hearing before the undersigned, the veteran 
submitted a statement from J. Vasta, M.D., in which the 
physician indicated that the veteran was unemployable due to 
fecal incontinence.  He reported that the veteran had leakage 
and changed his underpants five times a day.  He added that 
the veteran had been evaluated and that he was not a surgical 
candidate due to his medical conditions.  

The Board believes that a contemporaneous VA 
examination would also assist in adjudicating the 
claim.

In addition to hemorrhoids with incontinence and 
leakage, service connection is in effect for 
bilateral hearing loss, evaluated as 10 percent 
disabling; and for tinnitus, evaluated as 10 
percent disabling.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities, including 
hemorrhoids with incontinence and 
leakage.  The RO should specifically 
request that the veteran provide the 
necessary information for Dr. Vasta.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should also be asked to 
update his employment status, if any, to 
include the number of hours worked 
weekly.

3.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of his hemorrhoids with 
incontinence and leakage.  All necessary 
tests should be performed.  The examiner 
should comment on the impact the 
veteran's service-connected disability 
has on his ability to obtain or retain 
gainful employment, without regard to his 
age.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

